Title: To George Washington from Brigadier General Anthony Wayne, 21 October 1779
From: Wayne, Anthony
To: Washington, George


        
          Dear General
          Light Infantry Camp 21st Octr 1779½ after One OClock P.M.
        
        about 10 OClock last evening I recd Intelligence that a number of flat Bottomed boats & Several vessels were moving up Haverstraw bay—the troops were Ordered to lay on their arms & Several patroles detatched towards the Enemies Lines to Observe thier Motions, the whole Concuring that some Capital move was in agitation—but could not discover whether it was an Embarkation or a Debarkation.
        
        at 12 at Night I put the troops in motion in Order to Strike the Enemy in flank the Moment they shou’d pass the Morass—& Endeavour to enter with them—but all continued very quiet until day light—when I could Observe them busily employed in Imbarking their Baggage & Cannon—About 10 OClock they began to Demolish their parapets & fraise on Verplanks point but—had not attempted anything of that sort at Stoney Point—but seemed to wait for the tide of ebb—I have sent for Genl Woodfords Artillery and am Determined to prevent them from Demolishing the face of their works at Stoney point—they will probably burn or blow up their Block Houses.
        I shall only keep a Captains gua[r]d at Stoney Point until I hear further from your Excellency—for be assured the ⟨Works⟩ will be in our possession this Night—the moment we enter them I shall Announce it by the firing of five Cannon—Observing the time of half a Minute between each gun. Interim I am your Excellency’s Most Obt & very Hume Sert
        
          Anty Wayne
        
      